UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    :
ERIN BROWN,                         :
                                    :
                  Plaintiff,        :
                                    :
      v.                            :        Civil Action No. 11-1846 (HHK)
                                    :
ALAN S. SOLOMON,                    :
                                    :
                  Defendant.        :
___________________________________ :


                                 MEMORANDUM OPINION

       The defendant filed a motion to dismiss [Dkt. #3] on December 14, 2011.               In its

December 20, 2011 Order, the Court advised the plaintiff, among other things, of her obligation

to file an opposition or other response to the motion. Further, that Order expressly warned the

plaintiff that, if she failed to file her opposition by January 13, 2012, the Court would treat the

motion as conceded.     To date, the plaintiff neither has filed an opposition nor requested

additional time to do so. Accordingly, the Court will treat the defendant’s motion as conceded.


          An Order accompanies this Memorandum Opinion.



                                             ROYCE C. LAMBERTH
                                             United States District Judge
DATE: January 30, 2012